Pee Curiam.
The prosecutor, the mayor and aldermen of Jersey City '(of the county of Hudson), has a reservoir and appurtenances at the town of Boonton, New Jersey, for the impo unding of its potable water supply, and connected with *189such, reservoir are various conduits and pipes carrying the water from Boonton through the townships of Hanover and Montville, in Morris county; the townships of Cedar Grove and Caldwell and the town of Nutley, in Essex county; the township of Lyndhurst, in-Bergen county; the township of Little Balls and city of Clifton, in Passaic county, as well as other municipalities in Hudson count}', to the inhabitants of the city of Jersey City.
The various municipalities mentioned outside of Hudson county have assessed for the year 1922 within their respectice taxing districts the pipe, conduit, dam, &c., and this writ of certiorari> to which the several respondent municipalities have been made parties, challenges the validity of such-assessments.
The question thus presented is this: Is the property of one-taxing district, located in another taxing district and used for public purposes, exempt from taxation in the district where located ?
That same question was presented and decided in the affirmative in City of Newark v. Borough of West Paterson et al., at the present term of this court. That case was quite like this in its essential features, and is controlling here.
The several assessments of taxes brought up for review will be set aside, with costs.